UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2013 o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number: 0-27702 Bank of South Carolina Corporation (Exact name of registrant issuer as specified in its charter) South Carolina 57-1021355 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification Number) 256 Meeting Street, Charleston, SC 29401 (Address of principal executive offices) (843) 724-1500 (Registrant’s telephone number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its Company Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of May 10, 2013 there were 4,448,901 Common Shares outstanding. BANK OF SOUTH CAROLINA CORPORATION AND SUBSIDIARY Table of Contents Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets – March 31, 2013 and December 31, 2012 3 Consolidated Statements of Income - Three months ended March 31, 2013 and 2012 4 Consolidated Statements of Comprehensive Income – Three months ended March 31, 2013 and 2012 5 Consolidated Statements of Shareholders’ Equity- Three months ended March 31, 2013 and 2012 6 Consolidated Statements of Cash Flows - Three months ended March 31, 2013 and 2012 7 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 25 Off-Balance Sheet Arrangements 38 Liquidity 39 Capital Resources 39 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 41 PART II - OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. Removed and Reserved 42 Item 5. Other Information 42 Item 6. Exhibits 42 Signatures 44 Certifications 45 2 PART I - ITEM 1 - FINANCIAL STATEMENTS BANK OF SOUTH CAROLINA CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Unaudited) (Audited) March 31, 2013 December 31, 2012 Assets: Cash and due from banks $ $ Interest bearing deposits in other banks Investment securities available for sale Mortgage loans to be sold Loans Less: Allowance for loan losses ) ) Net loans Premises and equipment, net Accrued interest receivable Other assets Total assets $ $ Liabilities and Shareholders' Equity: Liabilities Deposits: Non-interest bearing demand Interest bearing demand Money market accounts Certificates of deposit $100,000 and over Other time deposits Other savings deposits Total deposits Accrued interest payable and other liabilities Total liabilities Common Stock - No par value; 12,000,000 shares authorized; Shares issued 4,668,352 at March 31, 2013 and 4,665,690 at December 31, 2012; Shares outstanding 4,448,901 at March 31, 2013 and 4,446,239 shares at December 31, 2012 — — Additional paid in capital Retained earnings Treasury stock ) ) Accumulated other comprehensive income, net of income taxes Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to consolidated financial statements 3 BANK OF SOUTH CAROLINA CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended March 31, Interest and fee income Interest and fees on loans $ $ Interest and dividends on investment securities Other interest income Total interest and fee income Interest expense Interest on deposits Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other income Service charges, fees and commissions Mortgage banking income Other non-interest income Total other income Other expense Salaries and employee benefits Net occupancy expense Other operating expenses Total other expense Income before income tax expense Income tax expense Net income $ $ Basic earnings per share $ $ Diluted earnings per share $ $ Weighted average shares outstanding Basic Diluted Cash Dividend Per Share $ $ See accompanying notes to consolidated financial statements 4 BANK OF SOUTH CAROLINA CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME THREE MONTHS ENDED MARCH 31, Net income $ $ Other comprehensive loss, (net of tax: $95,667 and $285,554, respectively) Unrealized loss on securities ) ) Other comprehensive loss, net of tax ) ) Total Comprehensive income $ $ 5 BANK OF SOUTH CAROLINA CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF SHAREHOLDER’S EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) ADDITIONAL PAID IN CAPITAL RETAINED EARNINGS TREASURY STOCK ACCUMULATED OTHER COMPREHENSIVE INCOME TOTAL December 31, 2011 $ $ $ ) $ $ Net income — — — Other comprehensive income due to unrealized loss on investment securities — — — ) ) Exercise of stock options — — — Stock-based compensation expense — — — Cash dividends ($0.11 per common share) — ) — — ) March 31, 2012 ) December 31, 2012 ) Net income — — — Other comprehensive income due to unrealized loss on investment Securities — — — ) ) Exercise of Stock options — — — Stock-based compensation expense — — — Cash dividends ($0.12 per common share) — ) — — ) March 31, 2013 $ $ $ ) $ $ See accompanying notes to consolidated financial statements. 6 BANK OF SOUTH CAROLINA CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Provision for loan losses Stock-based compensation expense Net amortization and (accretion) of unearned discounts and premiums on investments ) Origination of mortgage loans held for sale ) ) Proceeds from sale of mortgage loans held for sale (Increase) decrease in accrued interest receivable and other assets ) Increase in accrued interest payable and other liabilities Net cash provided by operating activities Cash flows from investing activities: Purchase of investment securities available for sale ) — Maturities of investment securities available for sale Net decrease in loans Purchase of premises, equipment and leasehold improvements, net ) ) Net cash provided by investing activities Cash flows from financing activities: Net increase in deposit accounts Dividends paid — ) Stock options exercised Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow data: Cash paid during the period for: Interest $ $ Income taxes $ $ Supplemental disclosure for non-cash investing and financing activity: Change in dividends payable $ $ 3 Change in unrealized losses on available for sale securities $ ) $ ) See accompanying notes to consolidated financial statements. 7 BANK OF SOUTH CAROLINA CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) MARCH 31, 2013 NOTE 1:Basis of Presentation The Bank of South Carolina (the “Bank”) was organized on October 22, 1986 and opened for business as a state-chartered financial institution on February 26, 1987, in Charleston, South Carolina.The Bank was reorganized into a wholly-owned subsidiary of Bank of South Carolina Corporation (the “Company”), effective April 17, 1995.At the time of the reorganization, each outstanding share of the Bank was exchanged for two shares of Bank of South Carolina Corporation Stock.The Company operates as a commercial bank from its four banking houses located at: 256 Meeting Street, Charleston, SC, 100 North Main Street, Summerville, SC, 1337 Chuck Dawley Boulevard, Mt. Pleasant, SC and 2027 Sam Rittenberg Boulevard, Charleston, SC. The consolidated financial statements in this report are unaudited, except for the December 31, 2012 consolidated balance sheet.All adjustments consisting of normal recurring accruals which are, in the opinion of management, necessary for fair presentation of the interim consolidated financial statements have been included and fairly and accurately present the financial position, results of operations and cash flows of the Company.The results of operations for the three months ended March 31, 2013, are not necessarily indicative of the results which may be expected for the entire year. The preparation of the consolidated financial statements are in conformity with accounting principles generally accepted in the United States of America (GAAP) which requires management to make estimates and assumptions. These estimates and assumptions affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ significantly from these estimates and assumptions.Material estimates that are generally susceptible to significant change relate to the determination of the allowance for loan losses, impaired loans, other real estate owned, asset prepayment rates and other-than-temporary impairment of investment securities. In preparing these financial statements, the Company has evaluated events and transactions for potential recognition or disclosure through the date the financial statements were available to be issued. NOTE 2:Investment Securities The Company classifies investments into three categories as follows:(1) Held to Maturity - debt securities that the Company has the positive intent and ability to hold to maturity, which are reported at amortized cost, adjusted for the amortization of any related premiums or the accretion of any related discounts into interest income using a methodology which approximates a level yield of interest over the estimated remaining period until maturity; (2) Trading - debt and equity securities that are bought and held principally for the purpose of selling them in the near term, which are reported at fair value, with unrealized gains and losses included in earnings; and (3) Available for Sale - debt and equity securities that may be sold under certain conditions, which are reported at fair value, with unrealized gains and losses excluded from earnings and reported as a separate component of shareholders' equity, net of income taxes.Unrealized losses on securities due to fluctuations in fair value are recognized when it is determined that an other than temporary decline in value has occurred. Realized gains or losses on the sale of investments are recognized on a specific identification, trade date basis.All securities were classified as available for sale for the three months ended March 31, 2013 and 2012.The Company does not have any mortgage-backed securities nor has it ever invested in mortgage-backed securities. NOTE 3:Mortgage Loans to be Sold: Mortgage loans originated and intended for sale in the secondary market are carried at the lower of cost or estimated market value in the aggregate.Net unrealized losses are provided for in a valuation allowance by charges to operations as a component of mortgage banking income.At March 31, 2013 and December 31, 2012, the Company had approximately $10.2 million and $18.5 million in mortgage loans held for sale, respectively. Gains or losses on sales of loans are recognized when control over these assets has been surrendered and are included in mortgage banking income in the consolidated statements of income. 8 The Company originates fixed and variable rate residential mortgage loans on a servicing released basis in the secondary market. Loans closed but not yet settled with an investor are carried in the Company’s loans held for sale portfolio. These loans are fixed and variable rate residential mortgage loans that have been originated in the Company’s name and have closed.Virtually all of these loans have commitments to be purchased by investors and the majority of these loans were locked in by price with the investors on the same day or shortly thereafter that the loan was locked in with the Company’s customers.Therefore, these loans present very little market risk for the Company.The Company usually delivers to, and receives funding from, the investor within 30 to 60 days.Commitments to sell these loans to the investor are considered derivative contracts and are sold to investors on a “best efforts" basis. The Company is not obligated to deliver a loan or pay a penalty if a loan is not delivered to the investor. As a result of the short-term nature of these derivative contracts, the fair value of the mortgage loans held for sale in most cases is the same as the value of the loan amount at its origination. NOTE 4: Loans and Allowance for Loan Losses: Loans are carried at principal amounts outstanding.Loan origination fees, net of certain direct origination costs, are deferred and recognized as an adjustment to yield.Interest income on all loans is recorded on an accrual basis.The accrual of interest and the amortization of net loan fees are generally discontinued on loans which 1) are maintained on a cash basis because of deterioration in the financial condition of the borrower; 2) for which payment in full of principal is not expected; or 3) upon which principal or interest has been in default for a period of 90 days or more.The accrual of interest however, may continue on these loans if they are well secured, in the process of collection, and management deems it appropriate.Non-accrual loans are reviewed individually by management to determine if they should be returned to accrual status. The Company defines past due loans based on contractual payment and maturity dates. The Company accounts for nonrefundable fees and costs associated with originating or acquiring loans by requiring that loan origination fees be recognized over the life of the related loan as an adjustment on the loan’s yield.Certain direct loan origination costs shall be recognized over the life of the related loan as a reduction of the loan’s yield. The Company accounts for impaired loans by requiring that all loans for which it is estimated that the Company will be unable to collect all amounts due according to the terms of the loan agreement be recorded at the loan's fair value.Fair value may be determined based upon the present value of expected future cash flows discounted at the loan's effective interest rate, or the fair value of the collateral if the loan is collateral dependent. Additional accounting guidance allows the Company to use existing methods for recognizing interest income on an impaired loan and by requiring additional disclosures about how a Company estimates interest income related to impaired loans. When the ultimate collectability of an impaired loan's principal is in doubt, wholly or partially, all cash receipts are applied to principal. Once the recorded principal balance has been reduced to zero, future cash receipts are applied to interest income, to the extent that any interest has been foregone.Further cash receipts are recorded as recoveries of any amounts previously charged off.When this doubt does not exist, cash receipts are applied under the contractual terms of the loan agreement first to interest income and then to principal. A loan is also considered impaired if its terms are modified in a troubled debt restructuring.For these accruing impaired loans, cash receipts are typically applied to principal and interest receivable in accordance with the terms of the restructured loan agreement.Interest income is recognized on these loans using the accrual method of accounting, provided they are performing in accordance with their restructured terms. 9 Management believes that the allowance is adequate to absorb inherent losses in the loan portfolio; however, assessing the adequacy of the allowance is a process that requires considerable judgment.Management’s judgments are based on numerous assumptions about current events which management believes to be reasonable, but which may or may not be valid.Thus there can be no assurance that loan losses in future periods will not exceed the current allowance amount or that future increases in the allowance will not be required.No assurance can be given that management’s ongoing evaluation of the loan portfolio, in light of changing economic conditions and other relevant circumstances, will not require significant future additions to the allowance, thus adversely affecting the operating results of the Company. The allowance is also subject to examination by regulatory agencies, which may consider such factors as the methodology used to determine adequacy and the size of the allowance relative to that of peer institutions, and other adequacy tests.In addition, such regulatory agencies could require the Company to adjust its allowance based on information available to them at the time of their examination. The methodology used to determine the reserve for unfunded lending commitments, which is included in other liabilities, is inherently similar to that used to determine the allowance for loan losses adjusted for factors specific to binding commitments, including the probability of funding and historical loss ratio. The following is a summary of the non-accrual loans as of March 31, 2013 and December 31, 2012. March 31, 2013 Loans Receivable on Non-Accrual Commercial $ Commercial Real Estate: Commercial Real Estate - Construction — Commercial Real Estate - Other Consumer: Consumer Real Estate Consumer - Other — Total $ December 31, 2012 Loans Receivable on Non-Accrual Commercial $ Commercial Real Estate: Commercial Real Estate - Construction — Commercial Real Estate - Other Consumer: Consumer Real Estate Consumer - Other — Total $ 10 The following is a schedule of the Bank’s delinquent loans, excluding mortgage loans held for sale, as of March 31, 2013 and December 31, 2012. March 31, 2013 30-59 Days Past Due 60-89 Days Past Due Greater Than 90 Days Total Past Due Current Total Loans Receivable Recorded Investment > 90 Days and Accruing Commercial $ — — Commercial Real Estate: Commercial Real Estate -Construction — Commercial Real Estate -Other — — Consumer: Consumer- Real Estate — — — Consumer-Other 27 Total $ December 31, 2012 30-59 Days Past Due 60-89 Days Past Due Greater Than 90 Days Total Past Due Current Total Loans Receivable Recorded Investment > 90 Days and Accruing Commercial $ — — — Commercial Real Estate: Commercial Real Estate -Construction — Commercial Real Estate - Other — Consumer: Consumer- Real Estate — Consumer-Other — — Total $ — As of March 31, 2013 and December 31, 2012, loans individually evaluated and considered impaired are presented in the following table: 11 Impaired and Restructured Loans For the Three Months Ended March 31, 2013 With no related allowance recorded: Unpaid Principal Balance RecordedInvestments Related Allowance Average Recorded Investment Interest Income Recognized Commercial $ $ $
